Citation Nr: 1759724	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, rated as noncompensably disabling prior to September 14, 2017 and 10 percent disabling thereafter.

2.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, rated as noncompensably disabling prior to September 14, 2017 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the Reno RO.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in June 2010.  Transcripts of both hearings are of record. 

The case was previously before the Board in March 2013 when it was remanded for additional development.  In a May 2015 decision, the Board awarded increased ratings for the Veteran's back disability and separate noncompensable evaluations for neurological impairment of the right and left lower extremities diagnosed as radiculopathy.  The Veteran appealed the Board's May 2015 assignment of separate noncompensable evaluations for radiculopathy to the Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Remand filed by the parties requesting the Court vacate and remand the portion of the May 2015 Board decision assigning separate noncompensable evaluations for lower extremity radiculopathy.  The case returned to the Board where it was remanded in September 2016 for further development.  It is now once again before the Board for additional appellate action.





FINDINGS OF FACT

1.  The Veteran's residuals of a back injury manifest neurological impairment of the right lower extremity that most nearly approximate moderate incomplete paralysis of the femoral nerve of the thigh. 

2.  The Veteran's residuals of a back injury manifest neurological impairment of the left lower extremity that most nearly approximate moderate incomplete paralysis of the femoral nerve of the thigh.


CONCLUSIONS OF LAW

1.  The criteria for an initial separate 20 percent rating, but not higher, for right lower extremity radiculopathy are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2017).

2.  The criteria for an initial separate 20 percent rating, but not higher, for left lower extremity radiculopathy are met.  38 U.S.C. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8526.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for residuals of a back injury was granted in a July 1971 rating decision.  The November 2009 rating decision on appeal continued a noncompensable rating for the low back and an increased 20 percent evaluation was awarded in a July 2013 rating decision effective June 26, 2013.  In a May 2015 decision addressing the claim for an increased rating for the low back disability, the Board granted service connection and assigned noncompensable initial ratings for associated neurological impairment of the lower extremities.   The RO implemented the Board's decision in a May 2015 rating decision, assigning separate noncompensable initial ratings for radiculopathy of the right and left lower extremities effective October 30, 2008.  In a June 2017 rating decision, the RO assigned increased 10 percent evaluations for radiculopathy of each lower extremity effective September 14, 2017.  The Veteran's radiculopathy of each lower extremity is therefore initially rated as noncompensable prior to September 14, 2017 and 10 percent disabling thereafter 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In its May 2015 decision, the Board determined that the Veteran's radiculopathy was most appropriately rated under Diagnostic Code 8529, pertaining to paralysis of the external cutaneous nerve of the thigh.  This finding was based on the conclusions of the November 2010 and June 2013 VA examiners who identified neurological impairment of the lateral femoral cutaneous nerves of the lower extremities associated with the Veteran's low back disability.  The criteria for rating diseases of the peripheral nerves do not specifically include the lateral femoral cutaneous nerve, and the Board rated the Veteran's disability under Diagnostic Code 8529 by analogy.  The Veteran appealed the assignment of noncompensable ratings for radiculopathy and contends that the Board should have considered additional diagnostic codes that would result in a higher initial rating. 
After review of the evidence, the Board agrees and finds that increased initial ratings are warranted under Diagnostic Code 8526 for the anterior crural nerve (femoral).  

The Veteran has consistently complained of pain and numbness in his bilateral lower extremities.  An October 2009 VA neurological examination indicated an abnormal sensory examination of the right later thigh and in December 2009 at the VA Medical Center (VAMC), the Veteran reported experiencing burning and numbness in his legs while standing.  Similar complaints were also noted at the VAMC in December 2014, November 2015, and May 2016, when the Veteran stated that he developed burning and numbness down the outside of his thighs when standing and walking.  Upon VA examinations in November 2010 and June 2013, the affected area of the lower extremities was identified as the lateral femoral cutaneous nerves.  The June 2013 VA examiner also characterized the symptoms as moderate paresthesia and moderate numbness and diagnosed bilateral moderate radiculopathy.  At the most recent VA examination in September 2017, the Veteran was again diagnosed with moderate bilateral radiculopathy, though the affected nerve was identified as the bilateral femoral.  

Based on the above evidence and the Veteran's testimony at the March 2011 hearing, the Board finds that his neurological impairment of the bilateral lower extremities most nearly approximates moderate.  The Veteran has consistently reported that he experiences burning pain and numbness on the outside of his thighs when standing and walking and the June 2013 and September 2017 VA examiners specifically characterized his disability as moderate in severity.  The medical and lay evidence also establishes nerve involvement that is sensory in nature.  38 C.F.R. §§ 4.120, 4.124a (When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.).  Therefore, the disability most nearly approximates neurological impairment of each leg that is moderate in severity. 

The Board previously rated the Veteran's disability by analogy under Diagnostic Code 8529 pertaining to the external cutaneous nerve of the thigh; however, this diagnostic code only provides for a noncompensable evaluation for incomplete paralysis of the cutaneous nerve that is mild or moderate and a maximum 10 percent evaluation for incomplete paralysis that is severe to complete.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  A higher rating is available under Diagnostic Code 8526 pertaining to the anterior crural nerve (femoral) which provides for a 20 percent evaluation for each lower extremity for moderate incomplete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The September 2017 VA examiner concluded that the nerve affected by the Veteran's disability was the femoral nerve.  This medical evidence, as well as the Veteran's statement and testimony regarding the area of the legs affected by symptoms is sufficient for the Board to determine that rating the disability under Diagnostic Code 8526 is appropriate.  The service-connected bilateral radiculopathy therefore warrants separate initial 20 percent ratings for each lower extremity for incomplete paralysis of the anterior crural nerve (femoral) that most nearly approximates moderate under Diagnostic Code 8526.

The Board has considered whether a higher initial rating is warranted under Diagnostic Code 8526 at any time during the claims period.  Although the September 2017 VA examiner noted that the Veteran complained of severe intermittent pain, paresthesias, and numbness of the lower extremities, the examiner concluded that the overall disability was moderate in severity.   In light of this finding, as well as the findings of moderate disability from the June 2013 VA examiner and the contents of the VA treatment records, the Board finds that the medical evidence clearly establishes bilateral radiculopathy that most nearly approximates moderate.  The lay evidence also indicates a moderate disability; the Veteran has reported symptoms that are sensory in nature, that occur with standing and walking, and resolve when he sits down.  The Board therefore finds that higher initial ratings are not warranted under Diagnostic Code 8526.

Finally, the Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The other diagnostic codes pertaining to rating neurological impairment of the lower extremities do not provide for a rating higher than 20 percent for moderate incomplete paralysis of the legs.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to initial ratings in excess of 20 percent because the preponderance of the evidence is against the claims.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial 20 percent rating, but not higher, for radiculopathy of the right lower extremity is granted.

Entitlement to an initial 20 percent rating, but not higher, for radiculopathy of the left lower extremity is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


